Citation Nr: 0306113	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  94-35 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for choroidal nevus of the 
right eye.  

Entitlement to service connection for a low back disorder.  

(The issues of entitlement to service connection for 
bilateral myopic astigmatism and entitlement to service 
connection for bilateral retropatellar pain syndrome will be 
the subjects of later decisions.)


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to August 
1993.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1994 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Nashville, 
Tennessee.  The Board remanded the case in February 1999 for 
further evidentiary and procedural development, the purpose 
of which has been met.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for bilateral myopic 
astigmatism and bilateral retropatellar pain syndrome 
pursuant to authority granted by 38 C.F.R. §§ 20.901 and 
19.9(a)(2) (2002), respectively.  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare separate decisions addressing the 
issues.  


FINDINGS OF FACT

1.  The preponderance of the medical evidence shows that a 
choroidal nevus of the right eye is of congenital or 
developmental origin, thereby having been present prior to 
active duty, and is not shown to have undergone any 
pathological increase during active duty.  

2.  The veteran is not shown to have any chronic low back 
disorder except for possible spina bifida occulta, which is a 
congenital defect.  


CONCLUSIONS OF LAW

1.  A choroidal nevus of the right eye clearly and 
unmistakably pre-existed active service, thereby rebutting 
the presumption of soundness at entrance, and was not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1137, 1153, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2002).  

2.  A chronic low back disorder, to include spina bifida 
occulta, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111, 1117, 1131, 1137, 1153, 5102, 
5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.317 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  There are 
some disabilities, including arthritis, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease or injury diagnosed after discharge, when all 
of the evidence establishes that the disease or injury was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303; Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  38 C.F.R. § 3.303(b); Savage 
v. Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 
14 Vet. App. 39 (2000).  Establishing direct service 
connection for a disability that was not clearly present in 
service requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing service connection for a particular 
disability requires more than an allegation that the 
particular disability had its onset in service.  It requires 
evidence relevant to the requirements for service connection 
cited above.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
see also Murphy, 1 Vet. App. at 81.  For some factual issues, 
competent lay evidence may be sufficient.  Lay testimony is 
competent when it regards the readily observable features or 
symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 
at 469.  However, where the claim involves issues of medical 
fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," 
Public Law 103-446. That statute, in part, added a new 
section 1117 to Title 38, United States Code, Section 1117 
authorized VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness, or combination of undiagnosed illnesses, 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  In 
establishing the presumptive period, the Secretary was to 
review any credible scientific or medical evidence, the 
historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.  

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non- 
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and on October 21, 1998, 
Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.  

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001, with the comment 
period to end January 8, 2002.  See 38 C.F.R. 
§ 3.317(a)(1)(i).  

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amends various provisions of 38 U.S.C. 
§§ 1117, 1118, including a complete revision of § 1117(a), 
which now provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).  

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.  

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) Cardiovascular signs 
or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.  

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  These statutory 
amendments are effective from March 1, 2002.  38 U.S.C. 
§ 1116(f), as added by § 201(c) of the "Veterans Education 
and Benefits Expansion Act of 2001," Pub. L. No. 107-103, 115 
Stat. 976 (2001).  

However, compensation shall not be paid if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the appellant's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  The "Southwest 
Asia theater of operations" includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.117(d)(1) and (2) (2002).  

A.  Choroidal Nevus

For purposes of adjudicating a claim of entitlement to 
service connection, claimants are presumed to have been in 
sound condition when accepted, into service, except as to 
defects noted at entrance into service, unless clear and 
unmistakable evidence demonstrates that the injury or disease 
in question existed prior thereto.  38 U.S.C.A. §§ 1111, 
1137; 38 C.F.R. § 3.304(b).  A preexisting disease will be 
considered to have been aggravated by service, where there is 
an increase in disability during such service, unless there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153, 
38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  

Congenital or developmental defects and refractive error of 
the eye, as such, are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  

The service medical records show that the veteran had 
choroidal nevus of the right eye in October 1990.  Choroidal 
nevus of the right eye was confirmed in July 1993.  

On a VA-arranged eye examination in November 1993, a 
conjunctival nevus in the posterior pole of the right eye was 
revealed.  

On a VA eye examination in May 1999, the right fundus showed 
a large choroidal nevus, which was flat and had a bland 
surface.  The appearance did not seem to have changed since 
it was photographed in July 1993.  The examiner stated that 
most choroidal nevi are likely to be congenital in nature but 
most did not become pigmented and detectable clinically until 
after childhood.  The frequency of clinically evident 
choroidal nevi increased with advancing age.  The examiner's 
opinion was that the veteran's choroidal nevus had been 
present for many years.

The Board must determine whether, under 38 U.S.C.A. § 1111 
and 38 C.F.R. § 3.304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that choroidal nevus of the right eye 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).  

The service medical records indicate that the veteran did not 
undergo or sustain any eye trauma or surgery.  While 
choroidal nevus was not detected prior to active service, the 
complete medical evidence shows that it clearly and 
unmistakable did exist prior to entrance into active service, 
probably as a congenital or hereditary conditions.  The 
medical evidence shows that choroidal nevus can exist 
undetected until after childhood, which would be consistent 
with its discovery, but not its onset, during active service.  
It is also termed most likely congenital.  In the absence of 
any other event or circumstance which led to its development, 
its congenital onset is assumed by the Board.  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is clear and unmistakable evidence (obvious and 
manifest) that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  

There is no inservice medical evidence that choroidal nevus 
of the right eye was aggravated by active service.  This 
condition during and since active service is not shown to be 
progressive.  The reference on the VA examination in May 1999 
indicated no progression of the choroidal nevus of the right 
eye since it was photographed during active service.  

B.  Low Back Disorder

The service medical records show that the veteran was seen 
for complaints of tenderness of T7-8 without any other 
abnormality in February 1993.  Musculoskeletal back pain was 
the impression.  In March 1993, back pain, especially when 
squatting, was reported.  A slightly prominent T10 was shown 
without other abnormality.  The impression was chronic low 
back pain, probably mechanical.  An X-ray examination showed 
spina bifida occulta, L5-S1, with no other significant 
change.  

At a November 1993 VA orthopedic examination, the veteran 
reported having had lower back problems in the previous 
couple of years with no specific injury and spina bifida 
occulta.  He thought that he had had a "bruised disc" 
during active service.  He noticed low back pain especially 
while running with no radiation of pain.  The physical 
examination revealed no abnormalities with no evidence of 
pain, no muscle spasm, no tenderness, no objective evidence 
of pain on motion, negative straight leg raising with 
hamstring tightness, normal gait and normal heel and toe 
walking.  X-ray examination of the lumbosacral spine was 
normal.  Low back pain was diagnosed.  

While spina bifida occulta, L5-S1, was identified during 
active service, it was not confirmed on the November 1993 VA 
examination.  Even if it were, service connection would not 
be grantable for this anomaly as it is medically considered 
to be a congenital defect.  See Godfrey v. Brown, 7 Vet. App. 
398, 401 (1995) (citation omitted), 38 C.F.R. § 3.303(c). 

While low back pain was "diagnosed" in November 1993, no 
such pain was elicited on the complete physical examination, 
as was no other lumbosacral spine abnormality or dysfunction.  
The Board concludes from the complete clinical evidence that, 
aside from possible spina bifida occulta, the veteran does 
not have any low back disability for which service connection 
could be granted.  In the absence of any low back disability, 
the requirements of service connection are not met, to 
include those for presumptive service connection pursuant to 
active service in the Persian Gulf War theater, under 38 
U.S.C.A. §§ 1116, 1117, 1118; 38 C.F.R. § 3.317.  

II.  VCAA

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5102 (West Supp. 2002); 38 C.F.R. § 3.159(b)(2).  In this 
case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA notified the claimant by letters dated in 
November 1993, November 1993, July 1994, April 1996, October 
1996, and August 2002 that VA had or would obtain all 
relevant evidence in the custody of a Federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other Federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify of necessary evidence and of responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  There 
is no indication that other Federal department or agency 
records exist that should be requested.  38 U.S.C.A. 
§ 5103A(c)(3) 38 C.F.R. § 3.159(c)(2).  The claimant was 
notified of the need for a VA examination, and one was 
accorded him.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran was asked to advise VA if there 
were any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  See 
38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  Thus, 
VA's duty to assist has been fulfilled.  


ORDER

Service connection for choroidal nevus of the right eye is 
denied.   Service connection for a low back disorder is 
denied.  



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

